






EXHIBIT 10.13

REGISTRATION RIGHTS AGREEMENT

AGREEMENT dated as of September ___, 2004, between MONARCH POINTE FUND, LTD.,
(the “Fund”) and MERCATOR ADVISORY GROUP, LLC (“Mercator”) (the Fund and
Mercator are referred to individually as a “Holder” and collectively as the
“Holders”), and CARE CONCEPTS I, INC., a Delaware corporation (the “Company”).

WHEREAS, the Fund has purchased, for $3,500,000, an aggregate of 35,000 shares
of Series E Convertible Preferred Stock (the “Series E Stock”) from the Company,
and has the right to cause its Series E Stock to be converted into shares of
Common Stock, $0.001 par value (the “Common Stock”), of the Company, pursuant to
the conversion formula set forth in the Certificate of Determination;

WHEREAS, the Fund and Mercator have purchased a Warrant (together, the
“Warrants”) from the Company, and the Holders, together, have the right to
purchase in the aggregate up to 430,504 shares of the Common Stock through the
exercise of the Warrants; and

WHEREAS, the Company desires to grant to the Holders the registration rights set
forth herein with respect to the shares of Common Stock issuable upon the
conversion of the Series E Stock and the exercise of the Warrants, as well as
the Penthouse Principal Stockholders Shares.

NOW, THEREFORE, the parties hereto mutually agree as follows:

1.

Registrable Securities. As used herein the terms “Registrable Security” means
each of the shares of Common Stock (i) issued upon the conversion of the Series
E Stock (the “Conversion Shares”) or (ii) upon exercise of the Warrants (the
“Warrant Shares”); provided, however, that with respect to any particular
Registrable Security, such security shall cease to be a Registrable Security
when, as of the date of determination that (a) it has been effectively
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and disposed of pursuant thereto, or (b) registration under the Securities Act
is no longer required for the immediate public distribution of such security.
The term “Registrable Securities” means any and/or all of the securities falling
within the foregoing definition of a “Registrable Security.” In the event of any
merger, reorganization, consolidation, recapitalization or other change in
corporate structure affecting the Common Stock, such adjustment shall be made in
the definition of “Registrable Security” as is appropriate in order to prevent
any dilution or enlargement of the rights granted pursuant to this Section 1.

2.

Registration.

(a)

The Company shall file a registration statement (the “Registration Statement”)
with the Securities and Exchange Commission (the “Commission”) within forty-five
(45) days from the date of this Agreement in order to register the resale of the
Registrable Securities under the Securities Act. In addition, the Company shall
promptly respond to all comments from the staff of the Commission and shall use
its best efforts to cause such Registration Statement to be declared effective
by the Commission within seventy (70) days after the initial filing thereof.
Once effective, the Company shall maintain the effectiveness of the Registration
Statement until the earlier of (i) the date that all of the Registrable
Securities have



1




--------------------------------------------------------------------------------








been sold, or (ii) the date thatthe Company receives an opinion of counsel to
the Company that all of the Registrable Securities may be freely traded without
registration under the Securities Act, under Rule 144 promulgated under the
Securities Act or otherwise.

(b)

As the number of shares of Common Stock that can be acquired by the Holders upon
the conversion of the Series E Stock may vary, from time to time, based on the
market price of the Common Stock, it is not possible to determine the maximum
number of shares of Common Stock that may be acquired by the Holders through the
conversion of the Series E Stock. Therefore, the Company will initially include
in the Registration Statement as Registrable Securities, an aggregate of
7,430,504 shares of Common Stock, represented by the sum of (i) up to 7,000,000
Conversion Shares, and (ii) 430,504 Warrants.

(c)

If at any time the number of shares of Common Stock covered by the Registration
Statement is less than the sum of (i) the number of any and all Registrable
Securities held by the Holders, (ii) the number of Warrant Shares that could be
acquired by the Holders through the exercise of the Warrants, and (iii) the
number of Conversion Shares that could be acquired by the Holders through the
conversion of the Series E Stock, the Company shall register additional shares
of Common Stock under the Securities Act.

(d)

Depending on whether the Registration Statement has previously become effective
with the Commission, the Company shall register additional shares under Section
2(c) either by amending the Registration Statement to increase the number of
shares that it covers or by filing a new registration statement. Any such new
registration statement shall thereafter be deemed part of the Registration
Statement for the purposes of this Agreement.

3.

Covenants of the Company with Respect to Registration.

The Company covenants and agrees as follows:

(a)

The Company shall use its best efforts to cause the Registration Statement to
become effective with the Commission as promptly as possible and in no event
more than 100 days after the date of this Agreement (provided, however, that the
Company shall not be liable to the Holders or in default of this covenant in
event that the Commission’s review process delays such effectiveness). If any
stop order shall be issued by the Commission in connection therewith, the
Company shall use its best reasonable efforts to obtain promptly the removal of
such order. Following the effective date of the Registration Statement, the
Company shall, upon the request of any Holder, forthwith supply such reasonable
number of copies of the Registration Statement, preliminary prospectus and
prospectus meeting the requirements of the Securities Act, and any other
documents necessary or incidental to the public offering of the Registrable
Securities, as shall be reasonably requested by the Holder to permit the Holder
to make a public distribution of the Holder's Registrable Securities. The
obligations of the Company hereunder with respect to the Holder's Registrable
Securities are subject to the Holder's furnishing to the Company such
appropriate information concerning the Holder, the Holder's Registrable
Securities and the terms of the Holder's offering of such Registrable Securities
as the Company may reasonably request in writing.



2




--------------------------------------------------------------------------------








(b)

The Company shall pay all costs, fees and expenses in connection with the
Registration Statement filed pursuant to Section 2 hereof including, without
limitation, the Company's legal and accounting fees, printing expenses, and blue
sky fees and expenses; provided, however, that each Holder shall be solely
responsible for the fees of any counsel retained by the Holder in connection
with such registration and any transfer taxes or underwriting discounts,
commissions or fees applicable to the Registrable Securities sold by the Holder
pursuant thereto.

(c)

The Company will take all necessary action which may be required to qualify or
register the Registrable Securities included in the Registration Statement for
the offer and sale under the securities or blue sky laws of such states as are
reasonably requested by each Holder of such securities, provided that the
Company shall not be obligated to execute or file any general consent to service
of process or to qualify as a foreign corporation to do business under the laws
of any such jurisdiction.

4.

Additional Terms.

(a)

The Company shall indemnify and hold harmless the Holders and each underwriter,
within the meaning of the Securities Act, who may purchase from or sell for any
Holder, any Registrable Securities, from and against any and all losses, claims,
damages and liabilities caused by any untrue statement of a material fact
contained in the Registration Statement, any other registration statement filed
by the Company under the Securities Act with respect to the registration of the
Registrable Securities, any post-effective amendment to such registration
statements, or any prospectus included therein or caused by any omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission based
upon information furnished or required to be furnished in writing to the Company
by the Holders or underwriter expressly for use therein, which indemnification
shall include each person, if any, who controls any Holder or underwriter within
the meaning of the Securities Act and each officer, director, employee and agent
of each Holder and underwriter; provided, however, that the indemnification in
this Section 4(a) with respect to any prospectus shall not inure to the benefit
of any Holder or underwriter (or to the benefit of any person controlling any
Holder or underwriter) on account of any such loss, claim, damage or liability
arising from the sale of Registrable Securities by the Holder or underwriter, if
a copy of a subsequent prospectus correcting the untrue statement or omission in
such earlier prospectus was provided to such Holder or underwriter by the
Company prior to the subject sale and the subsequent prospectus was not
delivered or sent by the Holder or underwriter to the purchaser prior to such
sale and provided further, that the Company shall not be obligated to so
indemnify any Holder or any such underwriter or other person referred to above
unless the Holder or underwriter or other person, as the case may be, shall at
the same time indemnify the Company, its directors, each officer signing the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act, from and against any and all losses, claims,
damages and liabilities caused by any untrue statement of a material fact
contained in the Registration Statement, any registration statement or any
prospectus required to be filed or furnished by reason of this Agreement or
caused by any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, insofar as
such losses, claims, damages or liabilities are caused by any untrue statement
or omission based upon information furnished in writing to the Company by the
Holder or underwriter expressly for use therein.



3




--------------------------------------------------------------------------------








(b)

If for any reason the indemnification provided for in the preceding section is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, claim, damage, liability or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnified
party and the indemnifying party, as well as any other relevant equitable
considerations.

(c)

Neither the filing of a Registration Statement by the Company pursuant to this
Agreement nor the making of any request for prospectuses by the Holder shall
impose upon any Holder any obligation to sell the Holder's Registrable
Securities.

(d)

Each Holder, upon receipt of notice from the Company that an event has occurred
which requires a Post-Effective Amendment to the Registration Statement or a
supplement to the prospectus included therein, shall promptly discontinue the
sale of Registrable Securities until the Holder receives a copy of a
supplemented or amended prospectus from the Company, which the Company shall
provide as soon as practicable after such notice.

(e)

If the Company fails to keep the Registration Statement referred to above
continuously effective during the requisite period, then the Company shall,
promptly upon the request of any Holder, use its best efforts to update the
Registration Statement or file a new registration statement covering the
Registrable Securities remaining unsold, subject to the terms and provisions
hereof.

(f)

Each Holder agrees to provide the Company with any information or undertakings
reasonably requested by the Company in order for the Company to include any
appropriate information concerning the Holder in the Registration Statement or
in order to promote compliance by the Company or the Holder with the Securities
Act.

(g)

The Company agrees that it shall cause each of its directors, officers and
shareholders owning ten percent (10%) or more of the Company’s outstanding
Common Stock to refrain from selling any shares of the Company’s Common Stock
until the Registration Statement has been declared effective.

(h)

Each Holder agrees with the Company that such Holder will not short sell the
Company’s shares of Common Stock, either before or after the effective date of
the Registration Statement. This covenant shall terminate concurrently with the
termination of the Company's obligation to maintain the effectiveness of the
Registration Statement pursuant to Section 2(a).

5.

Governing Law. The Registrable Securities will be, if and when issued, delivered
in California. This Agreement shall be deemed to have been made and delivered in
the State of California and shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal substantive laws
of the State of California, without giving effect to the choice of law rules
thereof.



4




--------------------------------------------------------------------------------








6.

Amendment. This Agreement may only be amended by a written instrument executed
by the Company and the Holders.

7.

Entire Agreement. This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof, and supersedes all prior
agreements and understandings of the parties, oral and written, with respect to
the subject matter hereof.

8.

Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

9.

Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed duly given when delivered by hand or mailed by
registered or certified mail, postage prepaid, return receipt requested, as
follows:

                                  

 

     

                                                                                      

 

If to the Holders,

 

Mercator Advisory Group, LLC

   

Monarch Pointe Fund, Ltd.

   

555 South Flower Street, Suite 4500

   

Los Angeles, CA 90071

   

Facsimile: 213-533-8285

   

Attention: Harry Aharonian

      

With a copy to

 

David C. Ulich, Esq.

   

Sheppard, Mullin, Richter & Hampton LLP

   

333 South Hope Street, 48th Floor

   

Los Angeles, California 90071

   

Facsimile: (213) 620-1398

           

If to the Company,

 

Care Concepts I, Inc. 

   

2200 S.W. 10th Street

   

Deerfield Beach, FL 33442

   

Attention: AJ Nassar, President

   

Telephone: (954) 363-4400

      

With a copy to

 

Gersten Savage Kaplowitz Wolf & Marcus, LLP

   

101 East 52nd Street

   

10th Floor

   

New York, New York 10022

   

Telephone No.: (212) 752-9700

   

Facsimile No.: (212) 980-15192

   

Attention: Stephen A. Weiss, Esq.




10.

Binding Effect; Benefits. Any Holder may assign its rights hereunder. This
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective heirs, legal representatives, successors and assigns.
Nothing herein contained, express



5




--------------------------------------------------------------------------------








or implied, is intended to confer upon any person other than the parties hereto
and their respective heirs, legal representatives and successors, any rights or
remedies under or by reason of this Agreement.

11.

Headings. The headings contained herein are for the sole purpose of convenience
of reference, and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Agreement.

12.

Severability. Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable in any jurisdiction(s)
shall be, as to such jurisdiction(s), ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.

13.

Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed in the State of California. Each of the parties
irrevocably agrees that any and all suits or proceedings based on or arising
under this Agreement may be brought only in and shall be resolved in the federal
or state courts located in the City of Los Angeles, California and consents to
the jurisdiction of such courts for such purpose. Each of the parties
irrevocably waives the defense of an inconvenient forum to the maintenance of
such suit or proceeding in any such court. Each of the parties further agrees
that service of process upon such party mailed by first class mail to the
address set forth in Section 9 shall be deemed in every respect effective
service of process upon such party in any such suit or proceeding. Nothing
herein shall affect the right of a Fund to serve process in any other manner
permitted by law. Each of the parties agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

14.

Attorneys' Fees and Disbursements. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.

[The balance of this page is intentionally left blank.]



6




--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

                                                                                      

CARE CONCEPTS I, INC.

       

By:                                                              

 

Name: A.J. Nassar

 

Its:    President

    

HOLDERS:

    

MONARCH POINTE FUND, LTD.

       

By:                                                              

 

Name: David Firestone 

 

Its:    President

    

MERCATOR ADVISORY GROUP, LLC

       

By:                                                              

 

Name: David Firestone

 

Its:    Managing Member






7


